As filed with the Securities and Exchange Commission on January 4, 2017 File No. 214791 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 410 Park Avenue, 14 th Floor New York, NY 10022 (212) 417-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal place of business) Robert B. Fagenson Chief Executive Officer National Holdings Corporation 410 Park Avenue, 14th Floor New York, NY 10022 (212) 417-8000 (Name, address, including zip code, and telephone number, including area code, of registrant’s agent for service) Copies to: James Kaplan, Esq. Pryor Cashman LLP 7 Times Square New York, New York 10036 (212) 421-4100 (phone) (212) 798-6904 (facsimile) Approximate date of commencement of proposed sale to the public. As soon as practicable after the effective date of this registration statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering: ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering: ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering: ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount to be Registered Proposed Maximum Offering Price Per Share) Proposed Max imum Aggregate Offering Price Amount Of Registration Fee Warrants to purchase Common Stock 12,437,916warrants $ (
